         Case 1:18-cr-00373-RJS Document 771 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


         -v-
                                                                   No. 18-cr-373 (RJS)
                                                                        ORDER
 TYSHAWN BURGESS, MAURICE CURTIS,
 and RAMAL CURTIS,

                                 Defendants.

RICHARD J. SULLIVAN, Circuit Judge:

       The government has requested that the Court enter an order precluding Defendants

Tyshawn Burgess, Maurice Curtis, and Ramal Curtis from disseminating the material produced

pursuant to 18 U.S.C. § 3500 and Giglio v. United States, 405 U.S. 150, 154 (1972), relating to

witnesses the government anticipates may be called to testify at the upcoming Fatico hearing of

Burgess and Ramal Curtis (the “3500 Material”). (Doc. No. 770.) Defendants all consent to the

entry of such an order. (Id. at 3.) Accordingly, IT IS HEREBY ORDERED THAT (1) the defense

shall return or destroy all 3500 Material (including all copies thereof) at the conclusion of the

hearing or when any appeal has become final; (2) the defense is precluded from disseminating any

3500 Material (and any copies thereof) to anyone beyond Defendants Tyshawn Burgess, Ramal

Curtis, and Maurice Curtis, defense counsel for such Defendants, and any paralegal or staff

employed by the defense; and (3) each Defendant is precluded from taking any 3500 Material (and

any copies thereof) into any jail facility or possessing any 3500 Material in any jail facility, except

that the Defendants may review 3500 Material in the possession of defense counsel and/or any

paralegal or staff employed by the defense when in the presence of defense counsel and/or any
         Case 1:18-cr-00373-RJS Document 771 Filed 01/04/21 Page 2 of 2




paralegal or staff employed by the defense (including through the use of video-conferencing). The

Clerk of Court is respectfully directed to terminate the motion pending at document number 770.



SO ORDERED.

Dated:        January 4, 2021
              New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation




                                               2
